Citation Nr: 1740384	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO. 09-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for psoriasis, to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for osteoarthritis, to include psoriatic arthritis, to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2011, June 2014, and March 2016, the Board remanded the issues for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998). 

In February 2011, the Veteran testified at a Travel Board hearing. A transcript of the hearing is of record. However, the Veterans Law Judge (VLJ) who conducted that hearing and signed the previous Board remands is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim. However, he responded that he did not wish to appear at an additional hearing, and the Board will proceed with adjudication.


FINDINGS OF FACT

1. Psoriasis is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability. 

2. Osteoarthritis, to include psoriatic arthritis, did not manifest within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for psoriasis have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2016). 

2. The criteria for service connection for osteoarthritis, to include psoriatic arthritis, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of an April 2011 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in May 2012, July 2014, and May 2016, with an addendum opinion added in September 2016. Based on the examinations and the records, VA medical examiners were able to provide opinions as to the etiology of the Veteran's psoriasis, psoriatic arthritis, and osteoarthritis. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.


II. Service Connection

Generally, to establish service connection a Veteran must show: (1) an existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, that manifested to a compensable degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of separation from service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in-service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Finally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Id. See also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A. Direct Service Connection for Psoriasis

At the hearing, the Veteran alleged that his psoriasis manifested during active service, but explained that he did not seek professional treatment until later. The Veteran also claimed that his psoriasis is aggravated by his service connected PTSD. 

After a review of the record, the Board finds that although the Veteran has a current diagnosis of psoriasis, he does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury, and no medical nexus between active service and the current disability has been established. 

In regards to the first element of direct service connection (a current disability), the medical evidence reflects a generalized diagnosis of psoriasis, and as such the Board finds that the first element has been met. 

Concerning the second element, the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury. The service treatment records are silent for any complaints, symptoms, or diagnoses of psoriasis during his service. Specifically, the service treatment records show the Veteran had normal skin, head, face, neck, feet, and scalp at his March 1972 service separation medical examination. Even during a May 2016 VA examination, the Veteran stated that he was diagnosed with psoriasis about four to five years post service, whereas in a May 2004 letter, the Veteran's treating physician stated that the Veteran's psoriasis manifested about sixteen years after his service. The earliest record on file of the Veteran's diagnosis of psoriasis is in October 2001, more than thirty-five years after his service. Although it is unclear as to when the Veteran initially developed psoriasis, it is undeniable that the Veteran's psoriasis manifested post-service. Accordingly, the Veteran's psoriasis is not directly service connected to his active duty as he is unable to establish the second element of in-service incurrence or aggravation of a disease. 

Based on the evidence and opinions of record, the Board finds that the Veteran's lay statements indicating that he had psoriasis (separate from jungle rot) in service are outweighed by the medical evidence of record, none of which reflects a complaint, note, or diagnosis of psoriasis in service. Indeed, the record itself indicates that no evidence of disease was found. Further, even the Veteran reported that he was first diagnosed with psoriasis about four to five years after separation from service.  Thus, the preponderance of the evidence is against a finding of an in-service event, injury or disease, and therefore the second element of direct service connection has not been met. 

Moreover, the preponderance of the evidence is against a finding of a nexus between the Veteran's psoriasis and his active duty service. Here, the VA examiner found in a September 2016 addendum opinion that it is less likely than not that the Veteran's current psoriasis is etiologically related to service, noting that the Veteran had not experienced any skin problems in service and had self-reported that he was not diagnosed with psoriasis until years after service. While the Veteran is competent to testify to the presence of persistent lay-observable symptoms, such as pain, he is not competent to opine as to the presence of a causal connection between the psoriasis and his active duty service, as to do so requires medical and technical knowledge which are beyond the Veteran's expertise. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board acknowledges the Veteran's lay statement that his psoriasis was caused by in-service occurrence. However, such an opinion of nexus requires technical and medical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). As stated above, the Veteran's service treatment records show normal skin, head, scalp, and face, with no references to any signs, symptoms or diagnosis of psoriasis until significant years after service. This weighs against a finding of a link between the current disability and the in-service occurrence event. 

In conclusion, although the Veteran has established a current disability of psoriasis, the preponderance of the evidence establishes that there was no in-service incurrence or that it manifested during service or for many years thereafter; and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for psoriasis on a direct basis is denied.

B. Direct Service Connection for Osteoarthritis and Psoriatic Arthritis

At the hearing, the Veteran alleged that his osteoarthritis manifested during active service or "a little bit right after [he] got out of service."  The Veteran testified that he had joint pain in his legs, back, and hands in service, but he did not seek treatment. The Veteran further claimed that his osteoarthritis is aggravated by his service connected PTSD, or as a result of psoriatic arthritis. 

After a review of the record, the Board finds that although the Veteran has a current diagnosis of osteoarthritis and psoriatic arthritis, he does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in service occurrence of psoriatic arthritis and no medical nexus between active service and osteoarthrosis. 

At the outset, the Board notes that the Veteran has a current diagnosis of psoriatic arthritis and osteoarthritis. As such, the first element of direct service connection is met. The Board also concedes that the Veteran had joint pains consistent with osteoarthritis during service. The service treatment records show that the Veteran complained of back pain and right knee pain consistent with signs and symptoms of osteoarthritis. Further, the Veteran was a combat Veteran, with a military occupational specialty of light weapons infantry, which would have likely resulted in stress on his joints. Therefore, the second element of direct service connection has been met for osteoarthritis. As for psoriatic arthritis, the Board finds the psoriatic arthritis cannot be directly service connected for lack of in service occurrence of psoriasis as noted above. What remains for consideration is whether the Veteran's current osteoarthritis is related to his in-service joint pain. 

The Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's osteoarthritis and his active duty service. As noted above, while the Veteran is competent to testify to the presence of persistent lay-observable symptoms, such as pain, he is not competent to opine as to the presence of a causal connection between the osteoarthritis and his active duty service, as to do so requires technical and medical expertise. Jandreau, 492 F.3d at 1377. 

Turning to the medical evidence, the records show that the Veteran did not have complaints of any arthritic related pain until 2001, thirty-five years after service. Prior to this 2001 record, there is no evidence of any treatment for or diagnosis of arthritis. While such gaps in time are not dispositive of the issue of nexus, the lengthy span of time without complaint of or treatment for pain in any of the joints weighs heavily against any lay statements indicating the presence of persistent pain since service. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Further, the July 2014 and February 2017 VA examiners specifically considered the Veteran's in-service complaints of joint pain but nevertheless found it less likely than not that the Veteran's psoriatic arthritis and osteoarthritis are linked to his service. Accordingly, the Board finds that the Veteran's osteoarthritis is not directly service connected to his active duty as there is no medical nexus between active service and the current disability. 

As for presumptive service connection based on chronic disease, the Board finds the preponderance of the evidence does not support a finding that the Veteran's osteoarthritis, including psoriatic arthritis, was manifested to a compensable level in the first post-service year. 38 C.F.R. § 3.309(a). Based on the records, the Veteran was diagnosed with osteoarthritis, including psoriatic arthritis, in 2001, more than thirty-five years after his service. The service and outpatient records are silent for treatment for or diagnosis of osteoarthritis, including psoriatic arthritis, within one year of separation. As there is no evidence of manifestation within the first post-service year, service connection for osteoarthritis, including psoriatic arthritis, based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In regards to presumptive service connection based on continuity of symptomatology, the Board finds the preponderance of the evidence does not show that the Veteran experienced signs and symptoms of osteoarthritis, including psoriatic arthritis, on a continuous basis. For instance, although the service treatment records show complaints of back pain and knee pain, based on the records, the Veteran did not seek post-service treatment for joint pain until 2001, over thirty-five years after service. As the records do not show a continuity of symptomatology, the Veteran's osteoarthritis, including psoriatic arthritis, cannot be presumptively service connected. 

The Board acknowledges the Veteran's lay statement that his osteoarthritis and psoriatic arthritis were caused by in-service occurrence. However, such an opinion of nexus requires technical and medical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). As stated above, the Veteran's service treatment records show that although the Veteran had complaints of joint pain during service, the Veteran did not seek treatment for joint pain until thirty-five years later, which weighs against a finding of a link between the current disabilities and the in-service occurrence event. 

In conclusion, although the Veteran has established a current disability of osteoarthritis and psoriatic arthritis and an in-service incurrence of joint pain, the preponderance of the evidence establishes that there was no in-service incurrence of psoriatic arthritis. The evidence also establishes that the Veteran's psoriatic arthritis and osteoarthritis did not manifest during service or for many years thereafter; and are not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for osteoarthritis and psoriatic arthritis on a direct basis is denied.

C. Service Connection for Psoriasis, Psoriatic Arthritis, and Osteoarthritis Secondary to Service-Connected PTSD

As for service connection on the basis that the Veteran's psoriasis, psoriatic arthritis, and osteoarthritis were caused or aggravated by his service-connected PTSD, the Board finds the preponderance of the evidence does not show that these impairments were either proximately caused or aggravated by service-connected PTSD. 

In support of this finding, the Board gives great probative value to the February 2017 VA opinion, as the examiner considered the medical records, the Veteran's lay statements, and the treating physician's opinions, and rendered an opinion that is consistent with, and supported by, the treatment records and medical literature. Specifically, the VA examiner opined that the Veteran's psoriasis was less likely as not caused or aggravated by service-connected PTSD. The VA examiner further opined that there is no evidence of aggravation of psoriasis, psoriatic arthritis, and osteoarthritis are beyond the natural progression, nor is there evidence of worsening of psoriasis due to PTSD. In support of her opinion, the VA examiner cites to medical literature and the Veteran's medical history. The medical literature, in part, states that psoriasis is a chronic disease generally characterized by periods of exacerbation and remission that can be exacerbated by multiple factors such as stress, infections, sunburn, cold weather, smoking, and other factors. The VA examiner then referred to the Veteran's medical history to show there is no evidence of consistent correlation to attribute the naturally occurring flares of psoriasis and psoriatic arthritis to any particular cause, to include PTSD. In particular, the VA examiner cited to two incidents as examples of when the Veteran reported increased stress but no corresponding psoriasis flares. As such, the VA examiner opined that there is no evidence to show that the Veteran's psoriasis or psoriatic arthritis was caused or aggravated by his PTSD. 

As for osteoarthritis, the VA examiner opined that there is absolutely no scientific data to support the Veteran's contention that PTSD causes primary osteoarthritis. In addition, she stated that there is no evidence that PTSD caused aggravation of the Veteran's osteoarthritis as there is no epidemiologic evidence of a causal association between PTSD and osteoarthritis.

The Board notes that in support of the Veteran's contention that his psoriasis is aggravated by his service connected PTSD, the Veteran obtained 2011 and 2014 medical opinions from his treating physician that stated that his psoriasis "could well" be caused by PTSD and stress. The Board gives these opinions no probative value, however, as they are merely speculative without any supporting rationale. Bloom v. West, 12 Vet. App. 185, 187 (1999) (use of the term "could," without other rationale or supporting data, is too speculative to support award of benefits). 

In conclusion, the preponderance of the evidence establishes that the Veteran's psoriasis, psoriatic arthritis, and osteoarthritis were not caused or aggravated by service-connected PTSD. Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim for service connection for psoriasis, psoriatic arthritis, and osteoarthritis as secondary to service-connected PTSD is denied.
ORDER

Entitlement to service connection for psoriasis, to include as secondary to PTSD, is denied. 

Entitlement to service connection for osteoarthritis and psoriatic arthritis, to include as secondary to PTSD, is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


